DETAILED ACTION
This office action is in response to an amendment filed 3/10/2022 wherein claims 1-10 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The claims have been amended correcting dependency issues such that claims 4-10 are no longer objected to under 37 C.F.R. 1.75(c). 
Applicant has removed the relative language via the most recent amendment such that claims 3-8 are no longer rejected under 35 U.S.C. 112(b). 
Applicant’s arguments with respect to the prior art rejections of claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani (US 2016/0263997) in view of Watanabe et al. (US 2020/0001855) (hereinafter Watanabe) in view of Lang (US 2015/0085125).

In regard to claim 1, Mizutani discloses an imaging and display system [¶0011;  display control apparatus... rear view camera attached to a vehicle], the system comprising: 
	a camera mounted ... such that the camera is oriented to receive images from a first field of view having a horizontal angle and a vertical angle [¶0024; camera 20 may be a digital video camera capable of continuously producing video images of rear view. Fig.1, Fig.7; camera with a field of view vertically and horizontally] where the vertical angle is greater than the horizontal angle [Fig.1, Fig.7; source image P10 has greater vertical length than horizontal width. ¶0024;  source picture P10 taken with a rear view camera 20 of the vehicle C10...  camera 20 may have, for example, a set of wide-angle lenses with a short focal length so as to capture rear view images in a wider range]; 
	an image processor [¶0167; CPU 902 functions as, for example, a processor or a controller and controls all or part of the operations] for receiving images from the camera and for processing the images to create a back-up image and a rearward image [Fig.1, Fig.7; images generated including area immediately behind vehicle (i.e. a "back-up image") and images representing generally rearward of the vehicle] from an image captured by the camera [¶0072; produces a presentation picture Pc by cropping out the presentation range W from the source picture Pw], the back-up image corresponding to a second field of view cropped from a lower portion of the first field of view [Fig.7; area cropped from the lowest part of the source picture generates a first presentation picture Pc. ¶0072; picture cropping unit 126 determines a desirable presentation range W while varying the angle η formed by two line segments q0-q1 and q0-q2... presentation picture Pc changes when the angle η is varied in positive and negative directions] and the rearward image corresponding to a third field of view cropped from a portion of the first field of view above the lower portion [Fig.7; area cropped from the upper parts of the source picture generates additional presentation pictures Pc with fields of view above that of the bottommost presentation picture. ¶0072; picture cropping unit 126 determines a desirable presentation range W while varying the angle η formed by two line segments q0-q1 and q0-q2... presentation picture Pc changes when the angle η is varied in positive and negative directions], the third field of view having a horizontal angle and a vertical angle where the horizontal angle is greater than the vertical angle [Fig.7; presentation pictures with wide horizontal viewing angles and narrow vertical viewing angles]; and 
	a display mounted in the vehicle and coupled to the image processor for displaying... the rearward and back-up images [¶0054; picture cropping unit 126 then trims the source pictures to extract the determined presentation range, thereby producing presentation pictures. The produced presentation pictures are then passed to the picture display unit 127].
	Mizutani does not explicitly disclose an imaging and display system for use in a vehicle pulling a trailer... a trailer camera mounted on the trailer such that the trailer camera is oriented to receive images from a first field of view having a horizontal angle and a vertical angle where the vertical angle is greater than the horizontal angle; an image processor for receiving images from the trailer camera and for processing the images to create a back-up image and a rearward image from an image captured by the trailer camera. However Watanabe discloses, 
	an imaging and display system [¶0046; display unit] for use in a vehicle pulling a trailer [¶0036; towed vehicle 20 is a vehicle that is also called a trailer and travels by being towed by the tow vehicle 10], the system comprising:
	a trailer camera mounted on the trailer [¶0041;  imaging unit 14 e is provided in a rear end portion and a middle portion in the right-and-left direction of the towed vehicle 20] such that the trailer camera is oriented to receive images from a first field of view having a horizontal angle and a vertical angle [¶0033; Each of the imaging units 14 has a wide-angle lens or a fisheye lens, and can image, for example, a range of 140° to 190°]; 	an image processor for receiving images from the trailer camera [¶0057; display control unit 60 d mainly executes image processing of captured images obtained from the imaging units] and for processing the images to create a back-up image [¶0082; when the passenger reverses the transmission unit 32 and accelerates the tow vehicle 10, the setting unit 70 determines that the tow vehicle 10 has started backward movement (S128: Yes), and the image control unit 68 changes a captured image which is displayed... image control unit 68 changes from the captured image from the imaging unit 14 b to the captured image of the imaging unit 14 e] and a rearward image [¶0098; in a case where the hitch angle is large in the second embodiment. When the hitch angle is larger than a first threshold angle as illustrated in FIG. 12, the image control unit 68 may cause the display unit 38 to display, as the peripheral image 84, a mirror image of a captured image from the imaging unit 14 e on a side where the towed vehicle 20 currently exists... superimpose a direction line 84 c along the traveling direction of the towed vehicle 20 onto the peripheral image 84 in which the captured image from the imaging unit 14 e on the towed vehicle 20 side is displayed] from an image captured by the trailer camera [¶0057; display control unit 60 d mainly executes image processing of captured images obtained from the imaging units].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Mizutani with the trailer camera as disclosed by Watanabe in order to enable driving support even when a vehicle is towing another vehicle [Watanabe ¶0003-¶0008, ¶0041-¶0049, ¶0141-¶0146]. As disclosed by Watanabe, vehicles often tow other vehicles and providing a camera on a towed vehicle allows for a driver to readily understand the situation behind the trailer, even though the trailer would block a standard rearward view.    
	Although both Mizutani and Watanabe disclose displaying images, in order to specifically disclose simultaneously displaying the image regions as well as generating two cropped regions from a single captured image, Lang discloses,
	an image processor [¶0042; image processing unit 58] for receiving images from the camera and for processing the images to create a back-up image [¶0043; Processing in the calculation unit 58 is carried out such that three images 61, 62, 63... second image 62, which corresponds to the downward-directed capturing portion (close-up view) 22] and a rearward image [¶0043; Processing in the calculation unit 58 is carried out such that three images 61, 62, 63... first image 61, which corresponds to the backward-directed capturing portion (horizon view) 21] from an image captured by the camera [¶0042; image processing unit 58 or calculation unit, respectively, then processes the image generated by capturing device 52], the back-up image corresponding to a second field of view cropped from a lower portion of the first field of view [¶0017; extracting both a (horizontal) backward-directed capturing region behind the vehicle and a downward-directed capturing region behind the vehicle. ¶0043; Processing in the calculation unit 58 is carried out such that three images 61, 62, 63 are generated...  second image 62, which corresponds to the downward-directed capturing portion (close-up view) 22] and the rearward image corresponding to a third field of view cropped from a portion of the first field of view above the lower portion view [¶0017; extracting both a (horizontal) backward-directed capturing region behind the vehicle and a downward-directed capturing region behind the vehicle. ¶0043; Processing in the calculation unit 58 is carried out such that three images 61, 62, 63 are generated... first image 61, which corresponds to the backward-directed capturing portion (horizon view) 21], the third field of view having a horizontal angle and a vertical angle where the horizontal angle is greater than the vertical angle [Fig.3; horizontal field of view of first image (61) is greater than the vertical field of view of the first image (61). ¶0041; opening angle of the camera with regard to the horizontal axis of this type of capturing device may be in a range of 70° to 160°. With regard to the vertical axis, the capturing angle (opening angle) a of the capturing region 21 is in the range of 15° to 60°]; and 
	a display mounted in the vehicle and coupled to the image processor [¶0024; display unit, e.g. a display or a projection device, is arranged in the area of a conventional inside rear view mirror of the vehicle. ¶0046; display unit 60 is preferably mounted such within the vehicle at a position where usually a conventional rear-view mirror is located. ¶0042-¶0043; visual system 50 further comprises an image processing unit 58... Processing in the calculation unit 58 is carried out such that three images 61, 62, 63 are generated, which images can be displayed in a display unit 60 that is part of the visual system 50] for displaying both the rearward and back-up images [¶0043; an upper image portion 64, a central image portion 65, and a lower image portion 66. In the upper image portion 64, the first image 61, which corresponds to the backward-directed capturing portion (horizon view) 21, is displayed. In the central image portion 65, the third image, which corresponds to the transition capturing portion 23, is displayed. In the lower image portion 66, the second image 62, which corresponds to the downward-directed capturing portion (close-up view) 22, is displayed. ¶0038, FIG. 3. ¶0030; in the display unit, the first image is displayed in the upper portion and the second image is displayed in the lower image portion].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Mizutani in view of Watanabe with the generation of the rearward image and backup image from the same image and displaying of both the rearward and the back-up images as disclosed by Lang in order to allow for an operator to correctly estimate the distance and speed of distant vehicles approaching from behind and to estimate distances with regard to other vehicles or obstacles [Lang ¶0016-¶0021, ¶0027-¶0032 ¶0047-¶0052]. As disclosed by Lang, determining extraction regions in the same image frame and simultaneously displaying said extraction windows allows an operator to conveniently view both the area rearward the vehicle as well as the area directly below the vehicle. This is advantageous as the user can more readily understand the condition surrounding the vehicle when traveling in certain gears, such as in reverse. 	
	Specifically, as note above and throughout the reference as a whole, Mizutani discloses a display device for a vehicle. One or more cameras are mounted on the vehicle and capture images rearward of the vehicle. A source picture is obtained from at least one camera. As can be seen in Fig.1 and Fig.7, the source picture (P10) has a vertical range larger than the horizontal range. That is, it is clear from Fig.1 and Fig.7 that the imaging range of the camera is larger vertically vs. horizontally, as the source picture has a greater vertical resolution/size and the horizontal imaging range appears narrower than the vertical imaging range, which encompasses a large area rearward the vehicle. Furthermore ¶0024 describes that wide angle lenses may be used to achieve such an imaging range and it is well known that camera angles are selected based on the needed field of view. As described above, Mizutani discloses that regions are extracted from the source picture, including a region that is cropped from the lowest part of the source picture and regions that are cropped from above the lowest part of the source picture. The images are displayed to a user. As Mizutani does not explicitly disclose a trailer camera, Watanabe has been relied upon. Additionally, although Mizutani clearly shows in Fig.1 that the system can generate two images (P11, P12) from a single image, as Mizutani does elaborate on generating and displaying simultaneously two images containing cropped regions originating from the same captured image, Lang has been relied upon. 
	Watanabe also relates to one or more cameras mounted on a vehicle. As noted above, Watanabe discloses generating images for display by processing one or more images captured by the cameras. As can be seen in Fig.1, at least one of the cameras (14e) is included on a trailer itself. As noted above, the captured images can be displayed as back-up images and/or peripheral images (i.e. a "back-up image" and a "rearward image") wherein the processing of the images changes depending on the vehicle's angle (like Mizutani). 
	Lang discloses a vehicle system including a camera wherein a rear camera may capture images. A camera image is captured wherein the image is processed in order to extract (crop) two or more regions from the image. The extracted images are combined in order to generate a display image. For example, as shown in Fig.3 a display image includes an upper image portion, a central image portion, and a lower image portion. The upper image portion is a region extracted from the captured image such that this image portion contains regions directed generally rearward the vehicle (similar to the claimed "rearward image" and the image P12 of Mizutani). The lower image portion is a region extracted from the captured image such that this image portion contains regions directed to the immediate rear bumper area of the vehicle (similar to the claimed "back-up image" and the image P11 of Mizutani). Lang further discloses that the system can adapt extraction regions depending on the vehicle's state/conditions (again, similar to Mizutani). As disclosed by Lang, displaying both a rearward region of a camera image and a downward directed region of the same camera image allows for a driver to more readily understand the area rearward the vehicle which can be advantageous when reversing/parking the vehicle. 

In regard to claim 7, Mizutani in view of Watanabe in view of Lang discloses the imaging and display system of claim 1. Mizutani in view of Watanabe in view of Lang further discloses,
	wherein the horizontal angle of the third field of view is 70 degrees [Lang ¶0041; opening angle of the camera with regard to the horizontal axis of this type of capturing device may be in a range of 70°. Lang Fig.3. Mizutani Fig.7; image Pc has horizontal field significantly wider than the vertical field of view] and the vertical angle of the third field of view is 15 degrees [Lang ¶0042; capturing region 21 is in the range of 15° to 60°. Lang Fig.3. Mizutani Fig.7; image Pc has horizontal field significantly wider than the vertical field of view].
	Additionally, as noted by ¶0041 of Lang the exact degree ranges of the image regions may vary depending on vehicle conditions and user preferences. See claim 1 for motivation to combine. 

In regard to claim 8, Mizutani in view of Watanabe in view of Lang discloses the imaging and display system of claim 1. Mizutani in view of Watanabe in view of Lang further discloses, 
	wherein the aspect ratio of the third field of view is at least 4:1 [Mizutani Fig.7; image Pc has horizontal field significantly wider than the vertical field of view and thus has an aspect ratio of "at least 4:1". Lang Fig.3; image region (65, 63) with aspect ratio of at least 4:1].
	The examiner notes that either the "backward-directed capturing region" or the "transition capturing region" of Lang may be considered the claimed "rearward image", as both images are produced by extracting/cropping image regions above the "downward directed capturing region" and are displayed to the driver. As can be seen in Fig.3, the displayed central image portion (63) where the transition image is displayed has an aspect ratio of "at least 4:1". See claim 1 for motivation to combine. 

In regard to claim 9, Mizutani in view of Watanabe in view of Lang discloses the imaging and display system of claim 1. Mizutani in view of Watanabe in view of Lang further discloses, 
	wherein the display is mounted in a rearview assembly mounted to one of a windshield and a roof of the vehicle [¶0004; replace wing mirrors and rear-view mirrors (collectively referred to herein as “vision devices”) with electronic devices... electronic vision devices make it possible to apply computational processing to their video images before presenting them to the driver. Lang ¶0024; display unit, e.g. a display or a projection device, is arranged in the area of a conventional inside rear view mirror of the vehicle. This position corresponds to the position of an inside rear view mirror of the vehicle, to which a driver is used to, i.e. the display unit is arranged such inside the vehicle].
	The examiner notes that if a digital display is replacing a rear-view mirror, as suggested by both Mizutani and Lang, the display will be mounted on the windshield as that is the standard mounting location for rear-view mirrors. See claim 1 for motivation to combine. 

In regard to claim 10, Mizutani in view of Watanabe in view of Lang discloses the imaging and display system of claim 1. Mizutani in view of Watanabe in view of Lang further discloses, 
	wherein the image processor controls the display to display both the rearward image and the back-up image when the vehicle is in reverse gear [Watanabe Fig.14, Fig.16; peripheral image showing rearward the vehicle (82) generated by processing camera images displayed simultaneously with the trailer camera image (84). Lang ¶0053; when reversing, i.e. during parking maneuvers of the vehicle 10, or when driving a truck or van reversely towards a loading ramp or the like, the section of the capturing portion illustrated in the second image 62 is larger than during forward driving. Lang ¶0055], and to display the rearward image when the vehicle is not in reverse gear [Mizutani Fig.8, Fig.9, ¶0073; how the presentation picture Pc changes when the angle η is varied in positive and negative directions, where the source picture Pw is taken by the first camera 201A of vehicle C climbing a slope. Lang ¶0053, ¶0055].
	See claim 1 for motivation to combine. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani (US 2016/0263997) in view of Watanabe et al. (US 2020/0001855) (hereinafter Watanabe) in view of Lang (US 2015/0085125) in view of Freeman-Powell (US 2020/0286244).

In regard to claim 2, Mizutani in view of Watanabe in view of Lang discloses the imaging and display system of claim 1. Neither Mizutani nor Watanabe nor Lang explicitly disclose, wherein the trailer camera is configured to wirelessly transmit images to the vehicle. However Freeman-Powell discloses,
wherein the trailer camera is configured to wirelessly transmit images to the vehicle [¶0049; controller 2 comprises a processor 3 connected to a system memory 4, and a wireless receiver 5... trailer camera C2 is connected to a wireless transmitter 9 having a second antenna 11. In use, the wireless transmitter 9 transmits the trailer image data DV2 captured by the trailer camera C2 to the wireless receiver 5. ¶0051; trailer camera C2 outputs said trailer image data DV2 corresponding to the trailer image IMG2. The second signal S2 is transmitted by the wireless transmitter 9 to the wireless receiver 5 to provide a second input for the image processing module 6. The wireless transmitter 9 can transmit the second signal S2 using a suitable wireless communication standard, such as Wi-Fi®].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Mizutani in view of Watanabe in view of Lang with the wireless transmission of images as disclosed by Freeman-Powell in order to allow a wire free connection between the camera and the processing system [Freeman-Powell ¶0049, ¶0051]. As known in the art, wireless connections provide advantages such as improved convenience, installation, and reduced cost.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani (US 2016/0263997) in view of Watanabe et al. (US 2020/0001855) (hereinafter Watanabe) in view of Lang (US 2015/0085125) in view of Li et al. (US 2020/0064483) (hereinafter Li).

In regard to claim 3, Mizutani in view of Watanabe in view of Lang discloses the imaging and display system of claim 1. Mizutani in view of Watanabe in view of Lang discloses further discloses, 
	wherein the horizontal angle of the first field of view is 70 degrees [Mizutani Fig.1 and Fig.7; vertical imaging range larger than the horizontal imaging range. Lang ¶0041; opening angle of the camera with regard to the horizontal axis of this type of capturing device may be in a range of 70° to 160°].
	Mizutani discloses in ¶0069-¶0072 that the presentation range will change and that the imaging range is not limiting in ¶0072. Lang discloses in ¶0041 a variety of opening/capturing angles of the camera and also in ¶0041 that the capturing angle corresponding to each cropped region (and thus the claimed "second field of view" and "third field of view") may be chosen depending on needs. Thus both Mizutani and Lang disclose variations to the capture/display ranges. However in order to explicitly disclose a capture range of 135 is a known capture range in the art, Li discloses,
	wherein the horizontal angle of the first field of view is 70 degrees and the vertical angle of the first field of view is 135 degrees [¶0112-¶0114; sensors from a first sensor type may collectively have a first detectable range 101 a...  detectable range may have a substantially triangular shape, quadrilateral shape (e.g., rectangular shape, square shape, diamond shape, trapezoidal shape), pentagonal shape, hexagonal shape, octagonal shape, or any other shape... detectable range may be at least about 15 degrees, 30 degrees, 45 degrees, 60 degrees, 75 degrees, 90 degrees, 120 degrees, 150 degrees... detectable range may have angular values less than any of the values described herein, or falling within a range between any two of the values described herein. The angle ranges may be provided relative to a lateral direction around the vehicle, or vertical direction around the vehicle. ¶0192; maximum visual sensing range may be determined based on the angle of view (horizontally, vertically, and diagonally) and image sensor size within each vision sensor. The angle of view defines the field of the view (FOV) of the vision sensor. A visual sensing range can be defined by any shape and/or size, and the sensitivity/accuracy of the visual sensing may decrease with increasing distance away from the vehicle].
	As noted in claim 1, Mizutani discloses a horizontal field of view smaller than a vertical field of view and as can be seen in Fig.1 and Fig.2, the vertical imaging range is less than 180 degrees and can thus can include "135 degrees" and as the horizontal imaging range is less than the vertical imaging range the horizontal imaging range can be considered "70 degrees". Additionally, Lang discloses a vertical viewing angle between 70° to 120° and a horizontal viewing angle between 70° to 160°. Thus one of ordinary skill in the art would appreciate that Lang can disclose a 70 degree horizontal field of view and a 120 degree vertical field of view. However, as neither Mizutani, Lang, nor Watanabe explicitly disclose the imaging range as claimed, Li has been relied upon. 
	Li discloses one or more sensors mounted on a vehicle wherein the sensors can include cameras (similar to the cameras/sensors of Mizutani, Watanabe, and Lang). As noted above, Li discloses that the capture range of each sensor is not limiting wherein depending on needs, the sensor/camera may have a variety of vertical/horizontal capture ranges. ¶0114 specifically designates detectable ranges for lateral and/or vertical directions wherein the ranges include the field of view specified by the claim. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Mizutani in view of Watanabe in view of Lang with the 135 degree vertical field of view as disclosed by Li in order to capture environmental conditions above the vehicle, such as weather conditions [Li ¶0101-¶0104, ¶0112-¶0114, ¶0130-¶0136, ¶0207]. Li discloses detecting a variety of environmental conditions surrounding the vehicle is desirable for use in vehicle navigation and a variety of capturing ranges may be used for the vehicle wherein one of ordinary skill in the art would readily appreciate that capturing a greater vertical range allows for additional environmental conditions surrounding the vehicle to be captured. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani (US 2016/0263997) in view of Watanabe et al. (US 2020/0001855) (hereinafter Watanabe) in view of Lang (US 2015/0085125) in view of Valente et al. (US 2017/0363949) (hereinafter Valente).

In regard to claim 4, Mizutani in view of Watanabe in view of Lang discloses the imaging and display system of claim 1. Mizutani discloses in ¶0069-¶0072 that the presentation range will change and that the imaging range is not limiting in ¶0072. Lang discloses in ¶0041 a variety of opening/capturing angles of the camera and also in ¶0041 that the capturing angle corresponding to each cropped region (and thus the claimed "second field of view" and "third field of view") may be chosen depending on needs. Thus both Mizutani and Lang disclose variations to the capture/display ranges. However in order to explicitly disclose a 9:16 capture aspect ratio is known in the art, Valente discloses,
	wherein the aspect ratio of the first field of view is 9:16 [¶0098; cameras 405 is arranged in a portrait mode (e.g., 4:3 aspect ratio mode) so that a horizontal dimension of images captured by the cameras 405 is less than a vertical dimension of the images captured by the cameras 405. In some implementations, each of the cameras 405 can be arranged in any aspect ratio or orientation (e.g., a 16:9 or 9:16 aspect ratio, 3:4 aspect ratio)].
	As can be seen in Fig.1 of Mizutani, the captured image (P10) is such that the vertical capture angle is larger than the horizontal capture angle. It can be seen that this image (P10) has an aspect ratio that appears to be about 9:16. However, as Mizutani does not explicitly state that the aspect ratio is 9:16, Valente has been relied upon to show that 9:16 is a known aspect ratio used for image capture. Valente discloses, one or more cameras to capture images of a surrounding wherein the images are processed for a display. Valente further discloses in ¶0109 that the cameras may be attached to a vehicle. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Mizutani in view of Watanabe in view of Lang with the 9:16 capture aspect ratio as disclosed by Valente in order to capture an image with a known/standard aspect ratio [Valente ¶0098-¶0103, ¶0229-¶0230]. As disclosed by Valente, a single rig can capture the entire surroundings wherein it is preferable to use some cameras in portrait orientation and some in landscape orientation in order to provide sufficient coverage around the vehicle. One of ordinary skill in the art would additionally appreciate that using standard aspect ratios can minimize processing requirements, as images conforming to conventional display sizes requires less processing. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani (US 2016/0263997) in view of Watanabe et al. (US 2020/0001855) (hereinafter Watanabe) in view of Lang (US 2015/0085125) in view of Schofield et al. (US 2013/0250046) (hereinafter Schofield).

In regard to claim 5, Mizutani in view of Watanabe in view of Lang discloses the imaging and display system of claim 1. Mizutani discloses in ¶0069-¶0072 that the presentation range will change and that the imaging range is not limiting in ¶0072. Lang discloses in ¶0041 a variety of opening/capturing angles of the camera and also in ¶0041 that the capturing angle corresponding to each cropped region (and thus the claimed "second field of view" and "third field of view") may be chosen depending on needs. Thus both Mizutani and Lang disclose variations to the capture/display ranges. However in order to explicitly disclose a 70 degree horizontal field of view and a 67 degree vertical field of view is known in the art, Schofield discloses,
	wherein the horizontal angle of the second field of view is 70 degrees [¶0047; horizontal field of view 22 of side image capture devices 14 is no greater than that required to provide sufficient coverage which would be in the range of between approximately 55 degrees and approximately 70 degrees] and the vertical angle of the second field of view is 67 degrees [¶0047; vertical field of view 40 is between approximately 60 degrees and approximately 75 degrees].
	Schofield discloses one or more sensors mounted on a vehicle wherein the sensors can include cameras (similar to the cameras/sensors of Mizutani, Watanabe, and Lang). As noted above, Schofield discloses that an image range portion suitable for subsequent display may be such that the horizontal angle of the second field of view is 70 degrees and the vertical angle of the second field of view is 67 degrees. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Mizutani in view of Watanabe in view of Lang to produce an image with the horizontal/vertical angles as disclosed by Schofield in order to provide sufficient coverage for a vehicle's side rearward region [Schofield¶0045-¶0048, ¶0058]. As disclosed by Schofield, displaying the specified image range allows for the area rearward and to the side of the vehicle to be sufficiently covered by the cameras. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani (US 2016/0263997) in view of Watanabe et al. (US 2020/0001855) in view of Lang (US 2015/0085125) in view of Kuwabara (US 2018/0253904).

In regard to claim 6, Mizutani in view of Watanabe in view of Lang discloses the imaging and display system of claim 1. Mizutani discloses in ¶0069-¶0072 that the presentation range will change and that the imaging range is not limiting in ¶0072. Lang discloses in ¶0041 a variety of opening/capturing angles of the camera and also in ¶0041 that the capturing angle corresponding to each cropped region (and thus the claimed "second field of view" and "third field of view") may be chosen depending on needs. Thus both Mizutani and Lang disclose variations to the capture/display ranges. However in order to explicitly disclose an extracted image area with an 1:1 aspect ratio, Kuwabara discloses,
	wherein the aspect ratio of the second field of view is 1:1 [¶0047; extract a portion in a range slightly larger than the preceding vehicle (e.g. vehicle 42), the trimmed image becomes a square shape size of aspect ratio 1:1extract a portion in a range slightly larger than the preceding vehicle (e.g. vehicle 42), the trimmed image becomes a square shape size of aspect ratio 1:1].
	Kuwabara discloses one or more sensors mounted on a vehicle wherein the sensors can include cameras (similar to the cameras/sensors of Mizutani, Watanabe, and Lang). As disclosed by Kuwabara, a region extracted from images for subsequent display may be a square region with an aspect ratio of 1:1. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Mizutani in view of Watanabe in view of Lang to produce an image with the aspect ratio as disclosed by Kuwabara in order extract a region generally in the shape of another vehicle for display to a user [Kuwabara ¶0044-¶0051]. As disclosed by Kuwabara, other vehicle's appearing in captured images are sized/shaped such that by extracting a square region within the image, the entire vehicle can be easily viewed in the extracted image by a driver. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        May 25, 2022